Citation Nr: 1512267	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  08-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the bilateral hands, to include arthritis.

2.  Entitlement to an initial, compensable evaluation for cataracts.

3.  Entitlement to an initial evaluation in excess of 10 percent for open wound fracture residuals, right foot, prior to December 22, 2012, and in excess of 30 percent thereafter.

4.  Entitlement to an initial, compensable evaluation for a scar, right foot.

5.  Entitlement to an initial, compensable evaluation for erectile dysfunction (ED).

6.  Entitlement to an initial evaluation in excess of 30 percent for cardiomyopathy, prior to December 22, 2012, and in excess of 60 thereafter.

7.  Entitlement to an evaluation in excess of 10 percent for hypertension.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, prior to October 28, 2006, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, and Montgomery, Alabama, respectively.  The issues on appeal were remanded by the Board for further development in October 2012.

The issue of entitlement to an initial, compensable evaluation for cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis for a disorder of the bilateral hands is not of record.

2.  Prior to December 22, 2012, open wound fracture residuals, right foot, were not manifested by a resection of a metatarsal head or any findings equivalent to amputation of the great toe, pes planus, weak foot, claw foot, anterior metarsalgia, hallux rigidus, hammertoes, malunion/non-union of the tarsal or metatarsal bones, arthritis involving two or more major joints, or causing more than moderate impairment.

3.  From December 22, 2012, open wound fracture residuals, right foot, did not cause or approximate loss of use of the foot.

4.  The Veteran's scar, right foot, does not cover an area exceeding 6 square inches or cause any limitation of function or pain.  

5.  The Veteran's ED has not caused penile deformity.

6.  Prior to December 22, 2012, cardiomyopathy was not manifested by more than one episode of acute congestive heart failure in the past year; a workload of greater than three METs, but not greater than five METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

7.  From December 22, 2012, cardiomyopathy has not been manifested by chronic congestive heart failure; a workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

8.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

9.  Prior to October 28, 2006, regulation of activities was not required to control the Veteran's diabetes. 

10.  From October 28, 2006, the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities, however the disability did not manifest with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  A disorder of the bilateral hands was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for an initial evaluation in excess of 10 percent for open wound fracture residuals, right foot, prior to December 22, 2012, and in excess of 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5280, 5284 (2014).

3.  The criteria for an initial, compensable evaluation for scar, right foot, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2008).

4.  The criteria for an initial, compensable evaluation for ED have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2014).

5.  The criteria for an initial evaluation in excess of 30 percent for cardiomyopathy, prior to December 22, 2012, and in excess of 60 thereafter, have not been met. 
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.100, 4.100, 4.104, Diagnostic Code 7020 (2014).

6.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2014).

7.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, prior to October 28, 2006, and in excess of 40 percent thereafter, have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available, to include records from the Social Security Administration (SSA).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, February 2013 VA examination reports discussed all applicable medical principles and medical treatment records relating to the increased rating issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran asserts that he has arthritis of the bilateral hands which was incurred during his active military service.  In August 2007, he indicated that he complained of problems with his right hand during his military career.  To that end, the U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2014).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which indicates that arthritis is presumptively-associated with service if diagnosed to a compensable degree within one year of separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the Veteran's period of active duty, his service treatment records are silent as to a diagnosis for a chronic disorder of either hand.  He complained of cramps in his right hand in February 1997, but no disorder of the hand was diagnosed at that time.  On separation in February 1997, the Veteran's upper extremities were found to be normal and no medical defects were noted with regard to either hand.  By the Veteran's own report at that time, he denied arthritis.

Post-service, VA outpatient records noted hand stiffness in April 2005, May 2005, April 2006, and April 2007.  In April 2005, he was diagnosed with a right hand sprain resulting from an injury the prior day, and the Veteran reported that the hand had not been injured previously.  In April 2006, the etiology of his hand stiffness was unknown, and x-rays were normal.  No diagnosis was provided.

In conjunction with his claim for service connection, VA examinations were provided in December 2012 and February 2013.  On each occasion, it was noted that the Veteran was status post fracture of the right fifth metacarpal, but no disorder of either hand was found.  Flare-ups were not reported, there was no limitation of motion, there was no functional loss, muscle strength was 5/5, there was no tenderness or pain to either hand, there was no ankylosis, and there was no diagnosis of any hand disorder, to include arthritis.

Insofar as the Veteran is asserting that he carries a current diagnosis of arthritis of the bilateral hands which was incurred during service, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran noted that he complained of hand pain in service, which is supported by the record, though he has not demonstrated the medical competence to make a correlation between those symptoms and any current disorder.  There is no medical opinion of record linking any current hand disorder to his military career, and the service and post-service medical records tend to provide evidence against such a claim.  Importantly, and as noted above, arthritis of the bilateral hands was not diagnosed by any VA or private provider of record.  

In sum, the most probative evidence of record does not establish that the Veteran carries a current diagnosis of arthritis, bilateral hands, or that any currently-diagnosed hand disorder was incurred during, is related to, the Veteran's period of active duty.  To the extent the Veteran's has reported experiencing symptoms such as hand pain, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of a hand disability condition, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Veteran's claim is denied.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

Right foot (open wound fracture residuals)

The Veteran has claimed that residuals of an open wound fracture of the right foot are more severe than currently rated.  When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

In this case, the Veteran's right foot disability carries an initial evaluation of 10 percent prior to December 22, 2012, and 30 percent thereafter.  His disability is rated pursuant to Diagnostic Codes 5280 and 5284.  Diagnostic Code 5280, for hallux valgus, awards a 10 percent evaluation for symptoms that are severe, if equivalent to amputation of great toe, or operated with resection of metatarsal head.  This is the highest evaluation available for this condition.

While the language of Diagnostic Code 5280 clearly contemplates symptoms of hallux valgus, Diagnostic Code 5284 is intended for "other" foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately-severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a , Diagnostic Code 5284 (2014).

The Board observes that the words 'moderate,' 'moderately severe,' 'marked,' 'pronounced,' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  See 
38 C.F.R. § 4.6 (2014).  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran was afforded a VA examination in conjunction with his claim in January 2007.  At that time, it was noted that the Veteran suffered an open wound fracture during his period of active service by virtue of a motorcycle accident.  The fracture was in the area of the metatarsal phalangeal joint on the fifth side of his great toe.  He had two skin grafts, each of which took poorly.  He walked with a slight limp but compensated very well by walking on the outside edge of his right foot.  He indicated that this method did not usually result in pain.  He was able to walk one mile without pain.  

On examination, there was edema of the right foot compared to the left, as well as a bunion-type deformity of the metatarsal phalangeal joint of the right great toe, which was extended out in a hallux valgus position at an angle of 33 degrees.  Plantar and dorsiflexion of the right ankle were within normal parameters.  The right great toe dorsiflexed to 10 degrees and plantar flexed to 20 degrees.  The Veteran was unable to stand on his toes (on the right side).  There was no evidence of onychomycosis of either foot, or of pes planus.  He was diagnosed with degenerative arthritis of the right foot, as well as status post open wound fracture of the right great toe with hallux valgus.

During a January 2008 VA examination, there was limited flexion of the right great toe, with some pain, tenderness, and swelling.  No other abnormalities were noted.  Despite that notation, he was diagnosed with severe hallux valgus deformity and osteoarthritis of the first metatarsophalangeal joint, as well as a small, retrocalcaneal spur.

At the time of a December 2012 VA examination, the Veteran was diagnosed with gout of the right great toe.  Morton's neuroma was not present, nor was metatarsalgia.  The Veteran did not have hammer toes.  Hallux valgus was noted, though the severity was not indicated.  He had not undergone surgery to correct that deformity.  Hallux rigidus was absent, as was pes cavus.  There was no malunion or non-union of the tarsal or metatarsal bones, nor evidence of bilateral weak foot.  The Veteran did not require the use of an assistive device at that time, and loss of function of the right foot was not so severe to be equally-well-served by amputation and prosthesis.  The diagnosis of degenerative arthritis was confirmed.

Ultimately, the examiner indicated that the hallux valgus deformity was severe.  Osteoarthritis in the right great toe was noted to be moderate with flexion deformities of the second to fifth toes.

The most recent VA examination, conducted in February 2013, indicated that hallux valgus was present at the right foot with mild to moderate symptoms, later noted to be severe.  The remainder of the examination was identical to that of the December 2012 report.

Based on the above, as well as a review of VA and private treatment reports of record, the Board finds that the Veteran's right foot disability is adequately-rated prior to December 22, 2012.  First, and as noted above, a 10 percent evaluation is the highest rating available under Diagnostic Code 5280, and as such a higher evaluation is not available for hallux valgus.  Further, medical evidence of record does not demonstrate that hallux valgus has resulted in a resection of a metatarsal head or any findings equivalent to amputation of the great toe.  Therefore, the Board finds that Diagnostic Code 5280 does not assist the Veteran in obtaining a higher disability rating.

In an effort to afford the Veteran the highest possible rating, the Board has considered the Veteran's disability under all other potentially-applicable diagnostic codes.  The evidence does not indicate the presence of pes planus, weak foot, claw foot, anterior metarsalgia, hallux rigidus, hammertoes, or malunion or non-union of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application in this case.  

Diagnostic Code 5003, for degenerative arthritis established by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the
lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

Here, while arthritis is noted in the great toe and other toes, there is no evidence of degenerative arthritis involving two or more major joints.  As such, a rating in excess of 10 percent is not warranted pursuant to Diagnostic Code 5003.

Finally, the question remains as to whether a higher disability evaluation may be assigned pursuant to the rating criteria found in Diagnostic Code 5284.  During the initial appellate period, the record does not suggest that the Veteran's right foot disability approximates a degree of severity that could be categorized as anything greater than moderate.  In January 2007, the Veteran walked with a slight limp but compensated very well by walking on the outside edge of his right foot, and he indicated that this method did not usually result in pain.  In January 2008, there was limited flexion of the right great toe, with some pain, tenderness, and swelling; but it was not suggested that such symptomatology caused severe functional limitation  in the right foot.  In sum, the Board finds the evidence does not suggest the existence of more than moderate impairment, and as such, an evaluation in excess of 10 percent for this period would not be warranted under 38 C.F.R. Part 4, Diagnostic Code 5284. 

The Veteran's rating was increased to 30 percent as of a VA examination on December 22, 2012, as this was the first time during the course of the Veteran's appeal that he was shown to have a severe foot impairment.  At the examination, the Veteran was not found to have hammer toes, and though hallux valgus was noted, he had not undergone surgery to correct that deformity.  Hallux rigidus was absent, as was pes cavus.  There was no malunion or non-union of the tarsal or metatarsal bones, nor evidence of bilateral weak foot.  The Veteran did not require the use of an assistive device at that time, and loss of function of the right foot was not so severe to be equally-well-served by amputation and prosthesis.  

The VA examination conducted in February 2013, indicated that hallux valgus was present at the right foot with severe symptoms, however no increase in functional loss was indicated.  As such, the Board finds that a rating in excess of 30 percent pursuant to Diagnostic Code 5284 is not warranted, as loss of use of the foot has not been demonstrated.  

As above, the evidence does not indicate the presence of pes planus, weak foot, claw foot, anterior metarsalgia, hallux rigidus, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones during this period.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not for application.  

Based on this evaluation, a disability rating in excess of 10 percent, prior to December 22, 2012, and in excess of 30 percent thereafter, is denied.

Scar, right foot

The Veteran's residual scar, right foot, is non-compensably rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7805.

During the course of the claim, the criteria for evaluating scars, under DCs 7800-7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless a veteran specifically requested a review under the revised regulations.  Here, the Veteran's claim was received prior to 2008, and there is no indication that either he or his representative has requested review under the revised regulations.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are for application. 

Under the rating criteria in effect prior to October 28, 2008, scars that were not of the head, face or neck were rated under Diagnostic Codes 7801-7805.  Under Diagnostic Code 7801, pertaining to scars, other than the head face or neck that are deep and cause limited motion, and exceed six square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Under Diagnostic Code 7802, scars that were superficial and did not cause limitation of motion were compensable only if they covered an area of 144 square inches.  Under Diagnostic Code 7803 a 10 percent rating was assigned when a scar was superficial (not associated with underlying soft tissue damage) and unstable (meaning that there was frequent loss of covering of the skin over the scar).  Under Diagnostic Code 7804, a 10 percent rating was assigned when a scar was superficial and painful on examination.  Under Diagnostic Code 7805, a scar is to be rated based on limitation of function of the affected part.

Turning to the evidence of record, a 1.5 x 1.25 inch scar was noted on a January 2007 VA examination report, on the graft site of the right foot, and was considerably darker than the surrounding skin.  The epidermal and dermal layers at the site appeared to be thin, with poor blood circulation.  The outside edge was rather hard and callused.  Skin of the lower extremity of the right foot had normal sensation, except for the graft site, where it was diminished.  

At the time of the January 2008 VA examination, the scar was blackish and circular-shaped over the right great toe.  During a December 2012 VA examination, a residual scar of the right inner foot was noted.  It was superficial, non-linear, with a size of 4 x 3 cm (total area of 12 cm).  It was not indicated that the scar was characterized by elevation, depression, or adherence to (or missing) underlying tissue.  The scar did not result in limitation of function, and there was obviously no disfigurement of the head, face, or neck.  The scar did not have an impact on the Veteran's ability to work.

Based on the above, the veteran's residual scar does not warrant a higher disability rating in excess of 10 percent.  The scar is superficial, does not cover an area exceeding 6 square inches or cause any limitation of function and it was not shown to be painful on examination as the Veteran had generally normal sensation.  See 38 C.F.R. § 4.118, Diagnostic Codes7801-7805 (2008); see also VA examination report, December 2012.  Therefore, an initial, compensable schedular rating for a scar, right foot, is not warranted at this time.

Erectile Dysfunction

In an October 2008 rating decision, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ.  Service connection for erectile dysfunction was granted for ED, secondary to diabetes, in April 2008, and a non-compensable disability evaluation was established.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but non-compensable complications are considered part of the diabetic process.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).  

Where an unlisted condition is encountered, it is permissible to rate it under a closely-related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  The symptoms of ED are most reasonably-approximated pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where there is deformity of the penis with loss of erectile power, Diagnostic Code 7522 provides a 20 percent disability rating.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Turning to the evidence, a December 2012 VA examination report indicates that no other diagnosis, aside from ED, was observed.  It was further noted that ED medication worked well for vaginal intercourse, as he was able to achieve an erection sufficient for penetration and ejaculation.  An orchiectomy had not been performed, though the left testicle was 1/3 to 1/2 the size of normal.  No voiding dysfunction was reported.  

Most recently, a VA examination was provided in February 2013.  At that time, it was noted that testosterone supplements were effective, though intermittently symptomatic ED was reported.  With medication, he indicated that he was able to achieve an erection sufficient for penetration and ejaculation.

In reviewing the record, to include VA, SSA, and private treatment reports,  the Board finds that the evidence reveals no deformity of the penis.  Indeed, the Veteran does not contend and has not asserted that his penis is deformed in any way, and the VA examinations confirm that there is no deformity associated with the Veteran's penis. 

Thus, one of the criteria for a 20 percent rating has not been met.  The Board acknowledges that it is not expected, especially with the more fully-described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  The Board has considered whether the Veteran's disability picture more closely approximates the criteria for the higher rating, even though one of the criteria is not met.  See 38 C.F.R. § 4.7.  However, in this case, the criteria include the conjunctive "with."  Use of the conjunctive in a statutory or regulatory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).

The Veteran has been granted benefits for loss of use of a creative organ based on findings in the examinations of record.  The criteria for a 20 percent evaluation under Diagnostic Code 7522 contemplate both loss of erectile power and deformity of the penis.  Here, there is no evidence of deformity of the penis, and it cannot be said that the criteria for a 20 percent rating are more nearly approximated than those for a non-compensable rating.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a non-compensable evaluation is appropriate.  38 C.F.R. § 4.31. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic codes provide a basis for a higher rating.  Further, the disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  Therefore, an initial, compensable schedular rating for ED is not warranted.

Cardiomyopathy

Here, the Veteran has claimed entitlement to an initial evaluation in excess of 30 percent for cardiomyopathy, prior to December 22, 2012, and in excess of 60 thereafter.  Pursuant to Diagnostic Code 7020, a 30 percent rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, a medical examiner's estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Pursuant to 38 C.F.R. § 4.100, in all cases, it must be ascertained whether cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether there is a need for continuous medication.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.

Here, a November 2005 VA myocardial perfusion scan was conducted, at which time the Veteran complained of chest tightness.  The Veteran reached a maximum heart rate of 153 beats per minute, 87 percent maximum, with a workload of 10.1 METs after a total exercise time of nine minutes.

In a January 2006 private operative report, it was noted that the Veteran underwent a left heart catheterization and coronary angiography.  Following the procedure, the provider found probably non-ishemic cardiomyopathy, probably hypertensive.  Overall ejection fraction was estimated to be 45 to 50 percent.  There was no evidence of significant coronary artery obstructive disease.

During an October 2006 VA examination, the Veteran's heart beat at a regular rate and rhythm, and there was no history of congestive heart failure or myocardial infarction.  

The Veteran was next afforded a VA heart examination in January 2008.  On examination, normal S1 and S2 sounds were noted, as well as a regular rhythm, and no heart murmurs were detected.  An echocardiogram (EKG) was normal, with an LVEF of 69 percent.

During an April 2008 VA examination, the Veteran reported fatigue, shortness of breath, and chest pain (to include after exercise, lasting for five minutes).  He denied a history of heart attacks, but noted his stent placement in 2006.  He denied syncope or palpitation.  EF was 55 percent, and maximum METs were 10.1 with regard to mycoardial perfusion.  S1 and S2 heart sounds were present, with no murmur and regular rhythm.  

In January and September 2008, the Veteran's primary VA provider indicated that his EF was low at 44-55 percent, which dramatically limited his physical capabilities.

Private treatment reports from April 2008 to August 2009 revealed EF levels of 54 and 60.  An EKG was normal, and he reported dyspnea, edema of the bilateral ankles, and daily palpitations during ambulation.  He did not report chest discomfort, claudication, or a history of heart attack.  Shortness of breath was noted.  

During a December 2012 VA examination, it was noted that the Veteran was unable to walk more than 200 yards, and that he was short of breath, but chest pain was denied.  Fatigue and dyspnea were reported.  Continuous medication was required to treat his cardiac symptoms.  One episode of congestive heart failure was identified within the prior year, though cardiac arrhythmia was denied.  The Veteran did not have a heart valve condition, nor a history of cardiac infarctions.  On examination, rhythm was regular and heart sounds were normal.  Based on the Veteran's reports of dyspnea and fatigue after light yard work, activity level was estimated at 3-5 METs.  

Most recently, a February 2013 examination found that continuous medication was still required for cardiac symptoms.  There was still no history of a myocardial infarction, and the report was negative for congestive heart failure (in contrast to the prior examination).  Cardiac arrhythmia was not present, no heart valve disorder was identified, and no surgical procedures were noted.  On examination, rhythm was regular and heart sounds were normal.  Cardiac hypertrophy was present, but there was no evidence of cardiac dilation.  An EKG revealed an LVEF of 55 percent, as well as an abnormal wall thickness.  It was noted that dyspnea and fatigue occurred at 1-3 METs based on an interview, however, this was not based solely on the Veteran's heart disability.  The examiner noted that cardiomyopathy accounted for 50 percent of that number due to diabetes and a right foot disability.  

After a review of these reports, to include other VA and private outpatient treatment records, the Board finds that the Veteran's cardiac disability is accurately rated as 30 percent disabling prior to December 22, 2012.  

During that period, there is no indication that the Veteran's heart disability was manifested by more than one episode of acute congestive heart failure in the past year, or that a workload of between three and five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Instead, METs in this period were 10.1 in November 2005 and April 2008.  The Board notes that METs during this period do not meet the criteria for even a 30 percent rating, based on that factor alone.

The weight of the evidence is also against the conclusion that the Veteran's cardiac disability caused an ejection fraction between 30-50 percent.  As described, ejection fractions were determined on several occasions prior to December 2012.  The ejection fraction ranged from an estimated 45-50 percent in 2006 to measured EFs of 69 percent in January 2008; 54, 55, and 60 percent in April 2008; 45-55 percent (reported by history) in September 2008, and 60 in August 2009.  While two of the ejection fractions that were recorded dropped below 50 percent, it is noted that the first in 2006 was an estimation, and the 45-55 percent in September 2008 was noted to only be reported by history.  Conversely, ejection fractions that were actually demonstrated throughout the course of the appeal regularly and predominantly topped 50 percent.  As such, the Board is of the opinion that these ejection fractions are most representative of the Veteran's cardiac condition during that time.  The Board is aware that schedular ratings may be assigned, as they have in this case, but the Board does not believe that there was any shift in the severity of the Veteran's cardiac condition during the period prior to December 2012.  As such, an evaluation in excess of 30 percent is not warranted for that period.

From December 22, 2012, the Board has determined that a 60 percent rating is applicable, looking at the evidence of record in the light most favorable to the Veteran.  Each time METs were measured, prior to that date, they measured 10.1.  Based solely on the Veteran's December 2012 interview, the examiner opined that, based on the Veteran's reports of fatigue and dyspnea, that his likely MET workload was between 3 and 5 METs.  While METs were estimated between 1-3 in February 2013, the examiner noted that cardiac complications resulted in only 50 percent of that workload.  As such, METs based solely on cardiac function were not lower than 3-5.  Therefore, a rating in excess of 60 percent is not warranted, as chronic congestive heart failure, a workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent has not been demonstrated during this period.

As such a higher schedular rating is denied.

Hypertension

The Veteran seeks an evaluation in excess of 10 percent for his service-connected hypertension, rated under Diagnostic Code 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. 
§ 4.104.  The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Here, the Veteran first underwent a VA examination during the appellate period in October 2006.  At that time, bilateral leg swelling was noted, with no other symptoms.  His blood pressure readings were 153/81, 154/82, and 152/88.  He was taking hypertensive medication (Lisinopril, Metoprolol, and HCTZ) and was diagnosed with hypertension, Stage II.

The Veteran was next afforded a VA examination in January 2008.  He was still taking medication at that time, and he reported that his high blood pressure was under control.  Blood pressure sitting was 117/73, lying was 129/80, and standing was 121/76.  

During a December 2012 VA examination, his blood pressure was 148/90, and in February 2013, it was 152/79.  He continued to take medication for hypertension.

Following a review of the Veteran's VA outpatient treatment records, SSA records, and private medical records, the Veteran's diastolic blood pressure readings are not shown to be predominantly 100 or more, and his systolic readings were not shown to be predominantly 200 or more, despite the Veteran's need for continuous medication.  

An evaluation in excess of 10 percent is not warranted at any time during the appeal period, as the Veteran's diastolic blood pressure has never been shown to be 110 or more nor his systolic pressure 200 or more, to include readings taken at the time of the VA examination or as part of outpatient visits.  As such, a schedular rating in excess of 10 percent is denied.

Diabetes mellitus

Here, the Veteran's diabetes is rated at 20 percent disabling, prior to October 28, 2006, and in excess of 40 percent thereafter.  His diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this provision, a 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year, or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  

In conjunction with his claim, the Veteran was afforded a VA examination in October 2006.  At that time, it was noted that the Veteran's diabetes was controlled with insulin with a retention of one oral hypoglycemic agent.  There was no history of ketoacidosis or hypoglycemic reaction, and no hospitalizations within the prior year.  The only restriction of activity involved climbing.  There was no complaint of extremity numbness, aside from when he was asleep.  

The Veteran next reported for a VA examination in January 2008.  He was diagnosed with insulin-dependent diabetes, and insulin was listed as an active medication.  The Veteran reported taking oral medication, and asserted that his diabetes was not well-controlled.  He noted occasional numbness in the fingers and feet, but also acknowledged that his hands swelled at times as the result of arthritis.  When hypoglycemic, he reported shakiness.  The examiner categorized the Veteran's functional impairment, due to diabetes, as moderate to moderately-severe.

In a September 2008 letter, the Veteran's VA provider indicated that his diabetes was poorly-controlled, and that he took insulin and oral hypoglycemic medication daily.  Insulin was substantially-increased to achieve optimal blood glucose control.  The Veteran was asked to follow the American Diabetic Association diet which, in conjunction with oral medication and insulin, should keep his blood glucose stable.  

During a December 2012 VA examination, the examiner noted that the Veteran's diabetes was managed by a restricted diet, and required more than one insulin injection per day, but denied that the Veteran's diabetes required the regulation of activities as part of his medical management.  It was further noted that the Veteran visited his diabetic care provider fewer than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and that there was no incident of hospitalization for either in the prior 12-month period.  There was no unintentional weight loss attributed to diabetes, and no recognized complications were found (to include peripheral neuropathy and retinopathy).  The examiner determined that diabetes did not have an impact on the Veteran's ability to work, even though his blood sugar was poorly-controlled.

Most recently, the Veteran was afforded a VA examination in February 2013.  Again, it was noted that the Veteran was diagnosed with diabetes managed by oral hypoglycemic agents and prescribed insulin (more than one injection per day).  Further, the examiner indicated that the Veteran's activities were regulated (reduced walking, no running, yard work, chores, climbing ladders, all hot weather activities) as the result of decreased stamina and the risk of hypoglycemic episodes.  The Veteran visited his diabetic care provider fewer than two times per month, and had not been hospitalized for either ketoacidosis or hypoglycemic reactions within the prior year.  The Veteran underwent a progressive loss of strength due to his diabetes, but no other recognized diabetic complications were found.  

Taking this evidence into account, as well as VA and private outpatient reports of record, the Board finds that an evaluation of 20 percent is appropriate for the appellate period prior to October 28, 2006.  There are limited records during this brief appellate period, which essentially spans from April 2005 to October 2006, and there are no VA examination reports.  While treatment and testing for diabetes was conducted, there is no indication within the record that the Veteran's activities were restricted, per the advice of a medical professional, due to his disability.  While insulin, an oral hypoglycemic agent, and a restricted diet may have been required, these factors are encompassed by a 20 percent disability evaluation.  As there is no evidence of restricted activity, a higher schedular rating is not warranted.

From October 28, 2006, the Veteran has not met the requirements for the assignment of an evaluation in excess of 40 percent.  In fact, prior to February 2013, the Veteran arguably does not meet the requirements for his currently-assigned 40 percent rating.  While the October 2006 VA examiner noted that the Veteran should not "climb," such is not considered a regulation of activities within the meaning of VA regulations.  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

Here, that is not the case.  Further, regulation of the Veteran's activities was not noted by the January 2008 VA examiner.  The September 2008 letter from the Veteran's VA provider noted that the Veteran required insulin and oral medication, but a regulation of activities was not listed as a requirement at that time.  The December 2012 VA examiner specifically denied that a restriction of activities was necessary, and found that diabetes did not have any impact on the Veteran's ability to work.  It was not until the February 2013 VA examination that the Veteran's activities were regulated (reduced walking, no running, yard work, chores, climbing ladders, all hot weather activities) as the result of decreased stamina and the risk of hypoglycemic episodes.  As such, from October 28, 2006, until February 26, 2013, the Veteran has received a 40 percent rating for which he was not entitled.  During that period, his diabetes certainly did not meet the criterial for an evaluation in excess of 40 percent, as there is no indication within the record that his diabetes mellitus that required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider.  In each instance, to include the February 2013 VA examination, he denied any period of hospitalization due to episodes of ketoacidosis or hypoglycemic reactions, and he consistently denied visits to his diabetic care provider twice per month.   As such, a schedular rating in excess of 40 percent is not warranted for any period currently on appeal.

Having carefully considered the claim and applying applicable law, the Board finds that the preponderance of the evidence does not support an increased evaluation in excess of 20 percent for diabetes prior to October 28, 2006, or in excess of 40 percent from that date.

Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  He has noted on multiple instances that his disabilities are more severe than his current ratings would suggest.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing back, ankle, and gastrointestinal symptoms.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical experts' personal examinations, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for any disability, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's numerous service-connected disabilities are adequate in this case.  That is, the Veteran has not alleged anything unique or unusual about his foot wound residuals or scar, about his erectile dysfunction, about his cardiac condition and hypertension , or about his diabetes mellitus. 

The schedular rating criteria used to rate the Veteran's foot allowed the Board to consider whether the foot impairment was moderate or severe, giving the flexibility to consider all of the symptomatology within the confines of the schedular rating.

With regard to the schedular rating criteria used to rate the Veteran's heart condition, the criteria look to testing that is intended to accurately quantify the Veteran's impairment from the cardiac condition.

Similarly, the schedular rating criteria for diabetes mellitus allows for consideration to be given to any related symptomatology.

It is clear that the Veteran's service connected disabilities cause significant impairment, and impair his ability to work.  He has in fact been awarded a TDIU.  However, again, the schedular ratings that are assigned in this case are assigned to compensate in large part for any impairment with employment.  As such, the assigned schedular evaluations are considered to adequately describe the Veteran's service connected disabilities on appeal and a referral for extraschedular consideration is not warranted. 
 
To the extent it could be argued that the Veteran's erectile dysfunction and scar were not adequately described by the schedular rating criteria, the fact remains that neither has been shown to have any of the norms of an extraschedular rating in that the erectile dysfunction and scar have not required hospitalization and they have not been shown to interfere with work.


ORDER

Service connection for a disorder of the bilateral hands, to include arthritis, is denied.

An initial evaluation in excess of 10 percent for open wound fracture residuals, right foot, prior to December 22, 2012, and in excess of 30 percent thereafter, is denied.

An initial, compensable evaluation for scar, right foot, is denied.

An initial, compensable evaluation for erectile dysfunction is denied.

An initial evaluation in excess of 30 percent for cardiomyopathy, prior to December 22, 2012, and in excess of 60 thereafter, is denied.

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 20 percent for diabetes mellitus, prior to October 28, 2006, and in excess of 40 percent thereafter, is denied.


REMAND

Here, the Veteran has claimed that his service-connected cataracts are more severe than indicated by his current, non-compensable evaluation.  The Board further notes that the last VA ophthalmologic examination was provided in January 2007, more than eight years prior to the date of this decision, and the VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

The Board therefore finds that the Veteran should be afforded a new VA examination to ascertain the current symptoms associated with his service-connected cataracts.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran shall be afforded an additional VA examination to determine the current severity of his cataracts.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


